Title: From George Washington to Brigadier General Samuel Holden Parsons, 8 July 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dr Sir,
          New Windsor July 8th 1779
        
        A day or two ago, you expressed a desire to go towards the Sound on some private business—At present you may Unite this object with the public service—It is probable from different accounts the enemy

have made an incursion into Connecticut; if so you may be useful by taking the direction of the militia which may be assembling to oppose them, if you can arrive in time—You have therefore my consent to proceed to Connecticut for a short time for these purposes.
        General Gates has been directed to march Glovers brigade this way in consequence of the detachment brought from Rhode Island—I have informed Governor Trumbull of this and written to The Commanding Officer to give all the aid in his power to the Militia on the present occasion, if he should be within reach. Should circumstances require it you will make use of this Brigade accordingly and order it to such place as you shall think proper. I beg you to advise me of any thing material that passes—The sooner you set out, the better informing General Heath of the substance of this letter. I am D. Sir Your most Obed. servant.
        
          P.S. Since writing the above I have yours of this day—I do not at present think of sending any troops from hence; but if any should go, tis probable Yr Brigade will be pitched upon under the circumstances you mention.
        
      